Title: From Benjamin Lincoln to Jonathan Trumbull, Jr., 30 September 1782
From: Lincoln, Benjamin
To: Trumbull, Jonathan, Jr.


                  
                     Dear Sir
                     War Office Sept. 30th 1782
                  
                  I am just honored with your favor of the 27th.
                  I do not recollect the cases of Dr Shields and Mr Beck I have generally admitted such of the officers of Ld Cornwallises Arms as wished it go into New York provided they were not to return.
                  As I do not remember the particular situation of the Gentlemen you mention I must request that the General would enquire into the matter and permit them to pass in or not as he shall think proper.  I am Dr Sir yr obt servant
                  
                     B. Lincoln
                     
                  
               